Exhibit 1 JOINT FILING AGREEMENT The persons named below agree to the joint filing on behalf of each of them of amendments to Schedule 13G with respect to the common stock of Avistar Communications Corporation and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filing. Dated:December 23, 2009 LEUCADIA NATIONAL CORPORATION By: /s/Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President PHLCORP, INC. By: /s/Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President BALDWIN ENTERPRISES, Inc. By: /s/Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President
